The appellant sought to be relieved as counsel to the defendant, an Iranian citizen, who resided in Iran. She was re*339tained by the defendant’s brother, a resident of California, who agreed to be an intermediary and agreed to pay the appellant as services were rendered. The appellant was directed by the defendant’s brother not to attempt to contact or communicate with the defendant in Iran since such attempts could place the defendant in danger with the Iranian government. The defendant’s brother was uncooperative and unresponsive to the appellant during her representation of the defendant. Under the circumstances, the Supreme Court soundly exercised its discretion in granting the appellant’s motion to be relieved. The order was conditioned upon the appellant sending a copy of the order to the defendant’s brother.
The Supreme Court later recalled the order and reinstated the appellant as the defendant’s attorney because of the court’s expressed concern that the brother was not notified. The record demonstrates that notification was made and, accordingly, the order relieving the appellant as attorney for the defendant should not have been recalled and vacated. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.